                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

ALFRED DOLO,                                    )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )      No.:   2:18-CV-209-TAV-MCLC
                                                )
BRETT BUTLER and                                )
JAMES HARDIN,                                   )
                                                )
                Defendants.                     )


                                MEMORANDUM OPINION

         This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On May 21, 2019,

the Court entered an order providing that Plaintiff would have fifteen days from the date

of entry of the order to show cause as to why this matter should not be dismissed for failure

to prosecute [Doc. 18]. The Court also warned Plaintiff that if he failed to timely comply

with that order, the Court would dismiss this action [Id. at 1]. More than thirty days have

passed and Plaintiff has not complied with this order or otherwise communicated with the

Court.

         Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a

case for “failure of the plaintiff to prosecute or to comply with these rules or any order of

the court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x

1, 9 (6th Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999).

The Court examines four factors when considering dismissal under Fed. R. Civ. P. 41(b):

         (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2)
         whether the adversary was prejudiced by the dismissed party’s conduct; (3)
       whether the dismissed party was warned that failure to cooperate could lead
       to dismissal; and (4) whether less drastic sanctions were imposed or
       considered before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v.

Inland Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply

with the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically,

it appears that Plaintiff received the Court’s order and did not comply therewith. As such,

the first factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the

Court’s order has not prejudiced Defendants.

       As to the third factor, the Court warned Plaintiff that the Court would dismiss this

case if he failed to comply with the Court’s order [Doc. 18 p. 1].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not

be effective. Plaintiff was a prisoner proceeding in forma pauperis [Doc. 4] in this matter

and he has not pursued this case since filing his complaint more than six months ago.

       For the reasons set forth above, the Court concludes that the relevant factors weigh

in favor of dismissal of Plaintiff’s action pursuant to Rule 41(b). The Court CERTIFIES

that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE

                                                 2
